ON REHEARING.
GrODCHAUS, J.
It appears that while the application for the writs was pending in this Court the cause was tried on the merits in the Court below and the trial resulted in the entry of a judgment dismissing plaintiff’s suit. The judgment has not become final nor has it been *209signed, as an application for a new tiial is still undisposed of.
The present rehearing was- granted because it was feared that these conditions might produce doubt and uncertainty as to the proper mode of carrying out the mandate of this Court. During the argument on the rehearing a suggestion, concurred in by counsel on both sides, was made that all difficulty could be averted by-recasting our decree so that the preliminary injunction might be ordered granted and the bond executed and furnished, nunc pro tunc as of the filing of the supplemental petition wherein the injunction was prayed for, namely, December 7, 1911.
The suggestion meets the approval of the Court and it is therefore ordered that our former decree be amended so as to read as follows:
It is accordingly ordered that the writ applied for by relatrix be granted and that the alternative writs issued herein be made peremptory, and that the Honorable T. C. W. Ellis, Judge of the Civil District Court for the Parish of Orleans, Division ‘ ’A,‘ ’ be hereby ordered to grant, nunc pro tunc as of date December 7, 1911, to the relatrix, “Widow Joseph Eeichelt vs. St. Vincent de Paul Cemetery Association,” No. 98,467 of the docket of said Court, an injunction pendente lite, that is, a preliminary or interlocutory injunction, restraining the St. Vincent de Paul Cemetery Association, defendant in said cause, from removing the remains of Emile J. Eeichelt, the deceased son of relatrix from their present place of interment during the pendency of said suit, said injunction to issue upon condition that the said relatrix shall execute and furnish, nunc pro tunc as of date December 7, 1911, bond in an amount to be fixed by respondent Judge, sufficient to satisfy such damages as the defendant may sustain should it be decided that the injunction was *210wrongfully obtained and conditioned as the law requires, respondent to pay the costs of these proceedings.
Previous decree amended,
April 1st, 1912.